                                                                    I c
                                                                    ' .u.
                                                                            n; :■ i
                                                                              ■ ■   ' -
                                                                                          . :n cujii
                                                                                           .   H   ""i r.'
                                                                       c



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA        7019Alir,                   fiM!0: 16
                                SAVANNAH DIVISION

                                                                                                    uA.
UNITED STATES OF AMERICA

       vs.                                * Case No. 4:l8cr260

DAVID RAHN,
      Defendant



                   ORDER GRANTING MOTION FOR LEAVE OF ABSENCE

      The Court, having considered counsel for Defendant's Motion for Leave of

Absence in the above-referenced case, for the stated period of August 26, 2019,

through September 3, 2019 and October 14, 20019 through October 22, 2019, for the

purpose of personal vacation, does hereby GRANT said Motion for Leave of Absence,

      so ORDERED, this               day of                         2019.



                       A^^/fV'^udge, Christopher L. Ray
                                United States District Court
                                Southern District of Georgia
                                Savannah Division
Prepared by:
Samuel G. Oliver
Attorney for Defendant
Georgia Bar No. 552590
200 V/alton Street
Post Office Box 495
Dahen, GA 31305
(912) 437-4000
(912) 437-2171 Fax
